UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to COMMISSION FILE NUMBER001-12307 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: ZIONS BANCORPORATION PAYSHELTER 401(K) AND EMPLOYEE STOCK OWNERSHIP PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: ZIONS BANCORPORATION One South Main, 15th Floor Salt Lake City, Utah84133 INDEX Page (a) Financial Statements and Supplemental Schedules – Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan F-1 (b) Signatures F-2 (c) Exhibit 23 – Consent of Independent Registered Public Accounting Firm F-3 Financial Statements and Supplemental Schedules Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan As of December 31, 2008 and 2007 and for the Year Ended December 31, 2008 with Report of Independent Registered Public Accounting Firm F-1 Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan Financial Statements and Supplemental Schedules As of December 31, 2008 and 2007 and for the Year Ended December 31, 2008 Contents Report of Independent Registered Public Accounting Firm Financial Statements Statements of Net Assets Available for Benefits1 Statement of Changes in Net Assets Available for Benefits2 Notes to Financial Statements 3 Supplemental Schedules Schedule H, Line 4i – Schedule of Assets (Held at End of Year)14 Schedule H, Line 4j – Schedule of Reportable Transactions15 Report of Independent Registered Public Accounting Firm The Benefits Committee Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan We have audited the accompanying statements of net assets available for benefits of Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan (“the Plan”) as of December 31, 2008 and 2007, and the related statement of changes in net assets available for benefits for the year ended December 31, 2008.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Plan’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2008 and 2007, and the changes in its net assets available for benefits for the year ended December 31, 2008, in conformity with US generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole.The accompanying supplemental schedules of assets (held at end of year) as of December 31, 2008, and reportable transactions for the year then ended, are presented for purposes of additional analysis and are not a required part of the financial statements but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.These supplemental schedules are the responsibility of the Plan’s management.The supplemental schedules have been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, are fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ ERNST & YOUNG LLP Salt Lake City, Utah June 24, Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan Statements of Net Assets Available for Benefits December 31, 2008 2007 Assets Investments at fair value: Short-term investment fund $ 2,330,593 $ 3,628,968 Zions Bancorporation common stock 114,833,521 166,227,426 Common collective trust 73,102,801 60,474,109 Shares of registered investment companies 187,413,132 285,383,294 Real estate joint venture 311,893 318,858 Participant loans 9,647,731 8,471,068 387,639,671 524,503,723 Net receivables for participant and employer contributions 1,527,690 17,182,525 Net assets reflecting all investments at fair value 389,167,361 541,686,248 Adjustment from fair value to contract value for fully benefit-responsive investment contracts in common collective trust 2,966,537 458,493 Net assets available for benefits $ 392,133,898 $ 542,144,741 See accompanying notes to financial statements. 1 Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2008 Additions to/(deductions from) net assets attributable to: Investment income (loss): Net depreciation in fair value of investments $ (200,563,674 ) Interest and dividends 18,417,897 Contributions: Participant 40,334,787 Employer 20,623,026 Rollovers 3,190,229 Transfer from affiliated plan 392,307 Benefits paid directly to participants (32,405,415 ) Net decrease (150,010,843 ) Net assets available for benefits: Beginning of year 542,144,741 End of year $ 392,133,898 See accompanying notes to financial statements. 2 Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan Notes to Financial Statements December
